Title: From George Washington to Robert Cary & Company, 8 October 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 8th October 1764.

Since my last, I have got Six Hhds more of my Tobacco from the Mountains, and have put them on board the Polly Ogle Captn Benja. Dawson to your address—Please to have them Insured—these are all I coud get down for this Ship—there yet remains four or five others which I suppose must continue for the Spring Shipping as there is but little chance of getting them forwarded this Fall. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

